Citation Nr: 0822127	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  99-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for traumatic injury to the left leg and knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

3.  Entitlement to service connection for bilateral 
hammertoes.

4.  Entitlement to service connection for a urinary 
condition, to include as secondary to medication used to 
treat a service-connected skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, granted an 
increased rating of 20 percent for the veteran's left knee 
disability, effective April 19, 1997, and granted service 
connection for degenerative joint disease of the right knee 
with an initial noncompensable rating, also effective April 
10, 1997.  

The veteran's appeal was previously before the Board in 
December 2006, at which time the case was remanded for 
additional development.  

In July 2007, the veteran provided testimony at a hearing 
before the undersigned at the Nashville RO.  A transcript of 
the hearing is of record.

In an October 2007 Board decision the veteran's claims for 
increased ratings for his left and right knee disabilities 
were denied.  At that time, the Board also granted the claim 
for entitlement to service connection for diarrhea and 
remanded the claims for entitlement to service connection for 
bilateral hammertoes and a urinary condition.  

The veteran appealed the denial of the claims for increased 
ratings to the Court of Appeals for Veterans Claims (Court).  
In April 2008, the Court granted a joint motion by the 
parties to vacate the portion of the October 2007 Board 
decision that denied entitlement to increased ratings for the 
veteran's knee disabilities and remanded these claims to the 
Board for further action.

The appeal is remanded to the RO via the Appeals Management 
Center.  The veteran will be advised if further action is 
required on his part.


REMAND

In May 2008 the veteran submitted additional evidence to the 
Board and asked that the appeal be remanded to the RO, so 
that it could initially consider the evidence.  

Any pertinent evidence submitted to the Board by an appellant 
that is accepted by the Board, must be referred to the agency 
of original jurisdiction (AOJ) unless that right is waived by 
the appellant or his representative.  38 C.F.R. § 20.1304(c) 
(2007).

The evidence was submitted in response to an April 2008 
notice from the Board affording the veteran 90 days to submit 
additional evidence.  The Board is bound to accept the 
evidence submitted in May 2008 and the veteran has a right to 
have the evidence considered by the AOJ.

The left knee claim also affected by Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  In this decision, the Court held 
that, at a minimum, adequate VCAA notice in increased rating 
cases requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  Id.

The left knee disability is rated under criteria that require 
specific test results.  The veteran has not received VCAA 
notice in this regard.  The veteran has also not received 
notification that evidence showing the effect of his 
disabilities on his daily life would aid his claims.  Any 
procedural defect is presumed to be prejudicial to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Consideration of the bilateral hammertoe and urinary 
disability claims is being deferred pending completion of the 
development directed in the Board's October 2007 remand.  

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  With respect to the claim for an 
increased rating for the left knee 
disability, provide the veteran and his 
representative with a VCAA notice letter 
that includes the criteria contained in 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (2007).  The letter should also 
tell him that to substantiate his claim 
for increase; he should submit evidence 
of the impact of the left knee disability 
on his work and daily life.

2.  If any claim is not fully granted, 
issue a supplemental statement of the 
case, considering all evidence since the 
last SSOC.  Then return the appeals to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





